             Case 3:16-md-02741-VC Document 13013 Filed 04/30/21 Page 1 of 4


     Ken Moll
1    Rebecca Fredona
     Fatima Abuzerr
2    MOLL LAW GROUP
     22 W Washington St
3    15th Floor
     Chicago, IL 60602
4    T: 312.462.1700
     F: 312.756.0045
5    kmoll@molllawgroup.com
     rfredona@molllawgroup.com
6    fabuzerr@molllawgroup.com
7
     Attorneys for Plaintiffs
8
                                  UNITED STATES DISTRICT COURT
9                               NORTHERN DISTRICT OF CALIFORNIA

10
      IN RE: ROUNDUP PRODUCTS LIABILITY                     MDL No. 2741
11    LITIGATION

12                                                          Case No. 16-md-02741-VC
      This document relates to:
13    Cervantes v. Monsanto Co., 3:19-cv-03015-VC           REPLY IN SUPPORT OF
      Karman v. Monsanto Co., 3:19-cv-01183-VC              PLAINTIFFS’ NOTICE OF
14    Pecorelli v. Monsanto Co., 3:16-cv-06936-VC           MOTION AND OMNIBUS MOTION
      Peterson v. Monsanto Co., 3:18-cv-07271-VC            TO STRIKE AND EXCLUDE THE
15    Rehak v. Monsanto Co., 3:19-cv-01719-VC               TESTIMONY OF DEFENDANT’S
      Schafer v. Monsanto Co., 3:19-cv-02169-VC
16                                                          CASE SPECIFIC EXPERTS
17
18
       REPLY IN SUPPORT OF PLAINTIFFS’ NOTICE OF MOTION AND OMNIBUS
19    MOTION TO STRIKE AND EXCLUDE THE TESTIMONY OF DEFENDANT’S CASE
                             SPECIFIC EXPERTS
20
21          Plaintiffs moved to strike and exclude the expert testimony proffered by Monsanto’s 17

22   case-specific experts on April 2, 2021 (ECF No. 12891). Defendant, Monsanto Company, filed a
23   response and opposition to Plaintiffs’ motion on April 16, 2021 (ECF No. 12945). Plaintiffs’ reply
24
     in support of their motion and state as follows:
25
                                                 ARGUMENT
26
27          Defendant attempts to shift blame on Plaintiffs for Defendant’s own failure to cooperate.

28   Plaintiffs do not dispute that Defendant provided transcripts of expert testimony, which was

                                  -1-
     ________________________________________________________________
        REPLY IN SUPPORT OF PLAINTIFFS’ NOTICE OF MOTION AND OMNIBUS MOTION TO STRIKE AND
                   EXCLUDE THE TESTIMONY OF DEFENDANT’S CASE SPECIFIC EXPERTS
             Case 3:16-md-02741-VC Document 13013 Filed 04/30/21 Page 2 of 4


     requested from plaintiffs. However, by providing these transcripts Defendant would like this Court
1
2    to believe it went over and beyond its duties. However, that is not the case. Defense counsel in an

3    email stated:
4                   “Unfortunately, this is the result of a tight deadline of March 10 for expert
5           depositions. As we noted, our experts will be responding to your experts and thus
            have only been given a short window to provide deposition dates in advance of the
6           deadline that are after your experts are deposed. On top of that, you also asked for
            transcripts of our experts—which we are collecting – two weeks in advance of
7           any depositions. As a result of either both of these factors, you have left us with
8           only about a one-week window or less to provide dates for the 24 depositions you
            have requested of our experts…” (emp. added).
9
     See Def. Mot., (ECF 12945), Exh. A at 2. Defendant barely scratched the surface of what is known
10
11   as the bare minimum. In no way was collecting transcripts so burdensome it prevented Defendant

12   from providing alternative deposition dates. However, Defendant would like this Court to think
13   otherwise.
14
            Defendant also argues Plaintiffs “did not take up Monsanto’s invitation to discuss the
15
     scheduling issues further nor did they try to meet and confer telephonically.” See Def. Mot. (ECF
16
17   128945), at 4. Yet, in an email sent to Plaintiffs’ counsel on February 16, 2020, Defense counsel

18   stated, “I am happy to discuss further with you, but under the current situation, this is all we can
19   offer.” (emp. added). See Def. Mot., (ECF 12945), Exh. A at 2. Defendant here already implied to
20
     Plaintiffs’ counsel that any future suggested alternative date(s) would be rejected regardless of a
21
     meet and confer telephonically. Additionally, Defendant completely disregards the fact that
22
23   Plaintiff stated in an email “There are many available dates between tomorrow and March 10 you

24   have not provided.”. Id. Plaintiff suggested approximately two weeks’ worth of alternative dates
25   in which the depositions could have been conducted. However, Defendant failed to respond to
26
     Plaintiffs’ recommended alternative dates and completely ignored the email entirely. Plaintiffs
27
     gave Defendant until March 4th, 2021 to respond to the email in which Defendant still failed to
28

                                  -2-
     ________________________________________________________________
        REPLY IN SUPPORT OF PLAINTIFFS’ NOTICE OF MOTION AND OMNIBUS MOTION TO STRIKE AND
                   EXCLUDE THE TESTIMONY OF DEFENDANT’S CASE SPECIFIC EXPERTS
             Case 3:16-md-02741-VC Document 13013 Filed 04/30/21 Page 3 of 4


     respond. Thus, Plaintiff reached out once again for a response, where Defendant confirmed that
1
2    they will not cooperate with Plaintiff by stating they already “laid out” (emp. added) their response

3    in the email from February 16, 2021.
4           Defendant attempts to persuade this Court that all 24 depositions (8, seven-hour depositions
5
     and 16, three-hour depositions) taken over the course of seven days (including Sunday) of the final
6
     eight days of the deadline is not only possible but reasonable. Even if it were possible for Plaintiffs
7
8    to take the depositions it would have imposed a substantial burden on Plaintiffs and Plaintiffs’

9    counsel because the transcripts would need to be expedited to use in pleadings, which still needed
10   to be drafted for all Plaintiffs in Wave 2, by April 2, 2021. As it stands, Plaintiffs’ have been
11
     significantly handicapped in their ability to fully plead their Daubert and Dispositive Motions.
12
                                               CONCLUSION
13
14          For the foregoing reasons, Plaintiff respectfully requests this Court grant its Motion to

15   Strike and Exclude the Testimony of Defendant’s Case Specific Experts.
16   DATED: April 30, 2021
17
18
                                                    Respectfully submitted,
19
                                                    /s/ Fatima Abuzerr
20                                                  Ken Moll
                                                    Rebecca Fredona
21                                                  Fatima Abuzerr
                                                    MOLL LAW GROUP
22                                                  22 W Washington St
23                                                  15th Floor
                                                    Chicago, IL 60602
24                                                  T: 312.462.1700
                                                    F: 312.756.0045
25                                                  kmoll@molllawgroup.com
                                                    rfredona@molllawgroup.com
26                                                  fabuzerr@molllawgroup.com

27
28

                                  -3-
     ________________________________________________________________
        REPLY IN SUPPORT OF PLAINTIFFS’ NOTICE OF MOTION AND OMNIBUS MOTION TO STRIKE AND
                   EXCLUDE THE TESTIMONY OF DEFENDANT’S CASE SPECIFIC EXPERTS
             Case 3:16-md-02741-VC Document 13013 Filed 04/30/21 Page 4 of 4



1                                   CERTIFICATE OF SERVICE

2           I HEREBY CERTIFY that on this 30th day of April 2021, a copy of the foregoing was filed
3    with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all
4
     appearing parties of record.
5
6
7                                                      /s/ Fatima Abuzerr

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                  -4-
     ________________________________________________________________
        REPLY IN SUPPORT OF PLAINTIFFS’ NOTICE OF MOTION AND OMNIBUS MOTION TO STRIKE AND
                   EXCLUDE THE TESTIMONY OF DEFENDANT’S CASE SPECIFIC EXPERTS
